The opinion of the court was delivered by
Williams, Ch. J.
We have no doubt in this case, as to the right of the plaintiff to maintain this action. The legal interest in the chairs in question was in him. Although they were purchased in the first instance by Bugbee, yet the bill of sale was taken to the plaintiff, and in his name. It appears farther in the contract with Spelman, under whom the defendant derives all his title to the chairs in question, that the right of the present plaintiff is recognized ; indeed Spelman acknowledged to have received them of the plaintiff. The right, which Spelman received under this contract, he transferred to the Manns, and they transferred the same to Bishop. The present plaintiff, therefore, is the only one, who could maintain this *145action ; and it is immaterial to this defendant, whether the plaintiff paid any consideration for the property, or whether the creditors of Bugbee, if so disposed, could disregard the claim of the plaintiff.
The question, in regard to the interest of Saxton, occasioned more doubt at first; and what would have been the result, if the discharge executed by Pangborn to Saxton had been produced, we cannot say. Confining ourselves to the bill of exceptions, as presented, we can see no error in admitting him as a witness. The beneficial interest in the contract appears to have been in the witness, and he assigned it to Pangborn, to apply, when collected, on a jail bond, which Pangborn held against Saxton, the witness; and Pangborn brought this suit, in the name of Lord, for his own benefit. This interest appearing on the face of the contract, the witness was rejected. Thereupon Pangborn executed such a discharge, as, in the opinion of the county court, rendered the witness offered competent, and which discharged his interest. This adjudication of the court was acquiesced in ; so that the discharge must have had the effect to release the witness from his indebtedness on the jail bond.
Nothing was elicited from the cross examination of the witness, which showed any farther or different interest in the witness, than what appeared on the written contract between him and Pangborn. There was nothing in the transaction between Pangborn and the attorney of Smith, which precluded Pangborn from releasing and discharging the witness from his indebtedness on the jail bond. If, therefore, the release executed by Pangborn to the witness was sufficient to discharge any interest, which he had appearing on the contract, it was equally sufficient to discharge any interest apparent in him on his cross examination. The discharge, to render him competent on the first objection, must have been a discharge by Pang-born of the jail bond ; and if so, it discharged all interest whatever in the suit.
The judgment of the county court is affirmed.